Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 14, 17, 21, 23-24 and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao (US 2020/0236656).
Regarding claims 1 and 28, Cao describes a method/apparatus for wireless communication at a first user equipment (UE), comprising: 
[a processor, and memory coupled to the processor, the processor & memory configured to]:
receiving, at the first UE from a base station, two or more resource pools that provide wireless resources available for sidelink communication between the first UE and a second UE, each resource pool of the two or more resource pools comprising a set of frequency domain resources, a set of time domain resources, and a first subset of available spatial resources that are available for the sidelink communication (abstract, base station transmits to UE resource pool configuration, where configuration defines 1+ resource pools (para. 74 or 86). In alternative way/mode 2, UE selects resource/ 
selecting, at the first UE, a first resource pool comprising a first spatial resource of the first subset of available spatial resources for the sidelink communication  (para. 70 or 84 or 152, UE selects resource/configuration sent by BS which comprises space (spatial) domain resources, para. 137);
determining a demodulation reference signal (DMRS) pattern for the sidelink communication based at least in part on the selected first spatial resource of the first resource pool, and transmitting the sidelink communication and the demodulation 
reference signal pattern to the second UE using the first spatial resource of 
the first resource pool (para. 153, transmitting UE selects a DMRS among subset of DMRS for use in transmission pattern which is associated with (based on) the selected MCS configuration as part of resource/configuration sent by BS which comprises space (spatial) domain resources, para. 137, to be used for sidelink transmission to receiving UE);
	Regarding claims 2 and 21, Cao describes:
wherein the first subset of available spatial resources comprises two or more orthogonal antenna ports, two or more different scrambling identifications of a same orthogonal antenna port, or any combinations thereof (para. 137, space (spatial) resources have mapping parameters comprising combination of orthogonal cover codes and antenna ports to be used, para. 166).
 Regarding claims 4 and 23, Cao describes:
 
Regarding claim 5, Cao describes:
the first UE autonomously selecting a transmission rank of the sidelink communication (para. 195, UE ranks the possible resources to be used for sidelink transmission).
Regarding claim 6, Cao describes:
wherein the second UE identifies which spatial resources are used for the sidelink communication based at least in part on the demodulation reference signal pattern used for the sidelink communication (para. 153, transmitting UE selects a DMRS among subset of DMRS for use in transmission pattern which is associated with (based on) the selected MCS configuration as part of resource/configuration sent by BS which comprises space (spatial) domain resources, para. 137, to be used for sidelink transmission to receiving UE).
Regarding claim 7, Cao describes:
wherein the spatial resources comprise two or more antenna ports used for the sidelink communication (para. 137, space (spatial) resources have mapping parameters comprising antenna ports to be used, para. 166).
	Regarding claims 8 and 29, Cao describes:

Regarding claim 14, Cao describes:
wherein the first subset of available spatial resources comprise a subset of antenna ports or a transmission rank that are available for sidelink communication  (para. 137, space (spatial) resources have mapping parameters comprising antenna ports to be used, para. 166, plus UE ranks the possible resources to be used for sidelink transmission, para. 195).
Regarding claims 17 and 30, Cao describes a method for wireless communication at a second user equipment (UE), comprising: 
identifying, at the second UE, two or more resource pools that provide wireless resources available for sidelink communication between a first UE and the second UE, each resource pool of the two or more resource pools comprising a set of frequency domain resources, a set of time domain resources, and a first subset of available spatial resources that are available for the sidelink communication (abstract, base station transmits to UE resource pool configuration, where configuration defines 1+ resource 
receiving, from the first UE, an indication that a first resource pool of the two or more resource pools is to be used for the sidelink communication (para. 153, receiver UE receives from transmitter (first) UE DMRS indication indicating configuration of first resource pool to use for their sidelink transmission with a specific traffic pattern);
monitoring the first subset of available spatial resources associated with the first resource pool; and determining that a demodulation reference signal pattern for the sidelink communication is present in a first spatial resource of the first resource pool, and demodulating the sidelink communication based at least in part on the demodulation reference signal pattern (para. 153, obtaining/selecting the DMRS associated with the traffic pattern and MCS of the sidelink communication. DMRS is understood to be used as reference signal for demodulating the traffic data).
Regarding claim 24, Cao describes:
identifying which of the two or more antenna ports are used for the sidelink communication based at least in part on the demodulation reference signal pattern associated with each spatial resource of the first subset of available spatial resources (para. 137, [subset of] space (spatial) resources have mapping parameters comprising antenna ports to be used (identified) for sidelink transmission, para. 166 in view of title/abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 17 above, and further in view of Xing (US 2021/0235421)
Regarding claim 25, Cao fails to further explicitly describe:
determining that the sidelink communication is not successfully received at the second UE;  and transmitting feedback information to the first UE that indicates the sidelink communication was not successfully received. 
	Xing also describes sidelink communications and its configuration (titile), further describing:
determining that the sidelink communication is not successfully received at the second UE;  and transmitting feedback information to the first UE that indicates the sidelink communication was not successfully received (para. 4, target UE determines sidelink transmission failed and indicates NACK as feedback to source UE).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the target UE of Cao to transmit feedback to source UE that reception of sidelink communication failed as in Xing.
The motivation for combining the teachings is that this enables retransmission to be performed on when sideling transmission is failed. (Xing para. 4).

Allowable Subject Matter
Claims 3, 9-13, 15-16, 18-20, 22 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 22, the prior art fails to further explicitly describe:
wherein the two or more resource pools further comprise a second resource pool having a same set of frequency domain resources and a same set of time domain resources as the first resource pool, and a different subset of available spatial resources that is non-overlapping with the first subset of available spatial resources. 
	The closest prior art, the Cao prior art used herein for above rejection, plus Cao (US 2020/0229173) and Cao (US 2019/0342910 both describing time/frequency + space-domains resources used for selection by UE for sidelink transmission as well, in combination, fail to render the above features obvious.
Regarding claim 18, the prior art fails to further explicitly describe:
receiving, from the first UE or from a base station, for each of the two or more resource pools, an indication of a second subset of one or more available spatial resources that are available to one or more other UEs for sidelink communication using the associated resource pool, wherein the first subset of available spatial resources and the second subset of one or more available spatial resources are non-overlapping for each resource pool of the two or more resource pools. 
	For claims 3 and 18, the closest prior art, the Cao prior art used herein for above rejection, plus Cao (US 2020/0229173) and Cao (US 2019/0342910 both describing 
	Regarding claim 9, the prior art fails to further explicitly describe:
wherein a summation of the first subset of available spatial resources and the second subset of available spatial resources is less than a total number of concurrent spatial transmissions that can be received at the second UE. 
 	The closest prior art, the Cao prior art used herein for above rejection, plus Cao (US 2020/0229173) and Cao (US 2019/0342910) all describing time/frequency + space-domain (spatial) resources used for selection by UE for sidelink transmission as well, in combination, fail to render the above features obvious.
	Regarding claim 10, the prior art fails to further explicitly describe:
rate-matching the sidelink communication with the second UE around reference signal resources associated with the second subset of available spatial resources. 
 	The closest prior art, the Cao prior art used herein for above rejection, plus Cao (US 2020/0229173) and Cao (US 2019/0342910) all describing match transmit and receive parameter sets, in combination, fail to render the above features obvious.
	Regarding claim 11, the prior art fails to further explicitly describe:
determining that the sidelink communication was not successfully received at the second UE;  and retransmitting the sidelink communication using the first resource pool or a second resource pool that was configured for a potential co-scheduled transmission of one or more other UEs. 
Regarding claim 26, the prior art fails to further explicitly describe:

Regarding claim 27, the prior art fails to further explicitly describe:
Retransmission resources are in the first resource pool when each of the potential co-scheduled transmission resources contain the transmission, and wherein the retransmission resources are in one of the resource pool or a second resource pool when at least one of the potential co-scheduled transmission resources is available for sidelink communication.
For claims 11 and 26-27, the closest prior art, the Cao prior art used herein for above rejection, plus Cao (US 2020/0229173) and Cao (US 2019/0342910) all describing retransmissions of the same TB, indicated by NDI (para. 131 in view of 177) in a second window, in combination, fail to render the above features obvious.
Regarding 15, the prior art fails to further explicitly describe:
wherein the first resource pool comprises a sub-pool of two or more available demodulation reference signal scrambling identifications, and wherein the first UE further receives an indication of at least one potential co-scheduled demodulation reference signal scrambling identification in the first resource pool. 
Regarding 16, the prior art fails to further explicitly describe:
wherein the first resource pool comprises a sub-pool of two or more available combinations of demodulation reference signal scrambling identifications and antenna 
	For claims 15-16, the closest prior art, the Cao prior art used herein for above rejection, plus Cao (US 2020/0229173) and Cao (US 2019/0342910) all describing different UEs being scheduled for time-frequency co-use (fig. 1K), in combination, fail to render the above features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li (US 2021/0212086) describing configuration information comprising a resource pool or another sidelink or in the opposite sidelink defining UE communication using the second communication resource (para. 61), Zhang (US 2018/0041605) describing that UE determines time-frequency resources for the RBC message transmission in the resource pool (par. 18), Lin (US 2021/0160821) describing performing radio resource selection for sidelink (abstract), Cao (US 2020/0229173) describing transmission pattern indication and selection for grant-free sidelink transmission (title, fig. 5-6), Cao (US 2019/0342910) describing sidelink communications and resource allocation where  A user equipment (UE) receives a message that indicates a sidelink (SL) communication resource configuration to be used by the UE for communicating SL control information and SL data between the UE and another UE (title & abstract), Chae (US 2020/0296731) describing  selecting a transmission resource for transmitting a physical sidelink shared channel (PSSCH) by a D2D (para. 8), and Yu (US 2020/0288433) describing selection of transmission resource for a sidelink transmission + generating an indication signaling for indicating the sidelink transmission on the selected transmission resource + transmitting the indication signaling on a detection resource, which is a time-frequency resource prior to the selected transmission resource (para. 8), where indication signaling may a reference signaling sequence being a DMRS (para. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469